Mr. Justice Gary delivered the opinion of the Court. This is an appeal from an order denying a motion made in July, 1896, to vacate and set aside a judgment by confession, entered in April, 1896, because it was entered without authority. That it was entered without authority seems to be true; but that it was entered for a bona fide debt, three months overdue, seems also true. In such cases, irregularities meet but little consideration. Packer v. Roberts, 140 Ill. 9; Farwell v. Huston, 151 Ill. 239. And after the term at which judgment was entered has expired, the judgment is secure from attack therefor. It is only for equitable reasons that the court in which the judgment is rendered can disturb it at another term; Knox v. Winsted Bk., 57 Ill. 330; and it is only from an order denying a motion to vacate that appeal or writ of error will lie. Werkmeister v. Beaumont, 46 Ill. App. 359. A court can not commit error in denying a motion it has no authority to grant. The judgment is affirmed.